            Case 1:18-po-00134-SAB Document
                       IN THE UNITED STATES 48  Filed 05/21/20
                                             DISTRICT   COURT Page 1 of 3
                                      For The
                          EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,                    Case No. 1:18-po-00134-SAB

                  Plaintiff,                 DEFENDANT’S AMENDED STATUS REPORT
v.                                           ON UNSUPERVISED PROBATION

ROSEMARY DOMINGUEZ,

                 Defendant.


       PURSUANT to an order of this Court the Defendant hereby submits her status report on

unsupervised probation:

       Convicted of:                Possess of Controlled Substance Marijuana,
                                    in violation of 36 C.F.R. Section 2.35(b)(2)
       Sentence Date:               June 6, 2019
       Review Hearing Date:         May 21, 2020
       Probation Expires On:        June 5, 2020

CONDITIONS OF UNSUPERVISED PROBATION:
☒      Obey all federal, state and local laws; notify the court and, if represented by Counsel, your
       counsel of any change of address and contact number; and notify the Court of any material
       change in defendant’s economic circumstances that might affect defendant’s ability to pay the
       full financial obligation.

☒      Monetary Fines & Penalties in Total Amount of: $290 which Total Amount is made up of a
       Fine: $ 250 Processing Fee: $30 Special Assessment: $10.

☒      Payment schedule of $50.00 per month by the 15th of each month, commencing on July 15,
       2019, until paid in full.

☐      Community Service hours Imposed of:

☐      Other Conditions:
        Case 1:18-po-00134-SAB Document 48 Filed 05/21/20 Page 2 of 3
COMPLIANCE:

☐     Defendant has complied with and completed all conditions of probation described-above.

      Otherwise:

☐     Defendant has not been arrested, cited or charged with any federal, state or local criminal offenses since
      being placed on probation by this Court.

              If so, describe arrest/charge/citation (location, court, date & offense):

☒     To date, Defendant has paid $ 458.25
      This Court imposed a monetary penalty totaling $290.00, however, additional fees were subsequently
      imposed on Ms. Dominguez for her late payment of that financial obligation. However, upon
      information and belief, Ms. Dominguez’s entire debt related to this case is paid in full as of the time of
      this filing.

      ☐ If not paid in full when was last time payment:       Date:
                                                              Amount:
☐     To date, Defendant has performed        hours of community service.

☐     Compliance with Other Conditions of Probation:


GOVERNMENT POSITION:
☒     The Government agrees to the above-described compliance.
☐     The Government disagrees with the following area(s) of compliance:


DATED: May 20, 2020                                      /s/ Jeffrey Spivak
                                                         JEFFREY SPIVAK
                                                         Assistant United States Attorney


DEFENDANT’S REQUEST (OPTIONAL):
      In light of the information detailed in this status report, the defendant moves for the following:
      ☐       that the review hearing set for 5/21/2020 at 10:00 a.m.
              ☐       be continued to 6/25/2020 at 10:00 a.m.; or
              ☒       be vacated.
      ☐       that Defendant’s appearance for the review hearing be waived.


DATED: May 20, 2020                                      /s/ Matthew Lemke
                                                         MATTHEW LEMKE
                                                         Assistant Federal Defender
                                                         Attorney for Defendant



                                                    2 of 3
                                        ORDER48 Filed 05/21/20 Page 3 of 3
              Case 1:18-po-00134-SAB Document
         The Court having considered the defendant’s request,

         IT IS HEREBY ORDERED that the Defendant’s request is:

         ☒      GRANTED. The Court orders that the hearing set for May 21, 2020 is vacated.

         ☐      DENIED.



IT IS SO ORDERED.

Dated:       May 21, 2020
                                                  UNITED STATES MAGISTRATE JUDGE




                                                 3 of 3
